NATION ENERGY INC.

Suite F - 1500 West 16th Avenue

Vancouver BC V6H 4B9 Canada

May 31, 2016

TO:                  Paltar Petroleum Limited

1555 Blake Street, Suite 1002

Denver, Colorado  80202 

Attention:         Mr. Marc A. Bruner

Dear Sirs:

RE:      Third Amendment to Third Amended and Restated Agreement

By this letter, effective as of May 31, 2016, Nation Energy Inc. (“Nation”) and
Paltar Petroleum Limited (“Paltar”) amend their Third Amended and Restated
Agreement dated August 30, 2015 and amended by the First Amendment to Third
Amended and Restated Agreement dated effective December 17, 2015 and further
amended by the Second Amendment to Third Amended and Restated Agreement dated
effective February 8, 2016 (as amended the “Agreement”), principally to extend
the time allowed for certain actions contemplated in the Agreement.  Capitalized
terms not specifically defined in this Third Amendment to Third Amended and
Restated Agreement (the “Amendment”) shall have the meaning accorded them in the
Agreement.  All dollar amounts in this Agreement are expressed in Australian
dollars.  Marc A. Bruner (“Bruner”) and John R. Hislop (“Hislop”), as major
shareholders (indirectly or directly) of Paltar and Nation, respectively, agree
to the terms of this Amendment. 

Nation and Paltar amend the Agreement as follows:


1.                  THE FIRST SENTENCE OF ITEM 1 OF THE AGREEMENT IS HEREBY
AMENDED IN ITS ENTIRETY AS FOLLOWS:

Effective May 31, 2016 (the “Earn-In Closing Date”) and under seven separate
earning agreements (the “Earning Agreements”), Paltar will farm out certain
interests in exploration permits EP 136, EP 143, EP 231, EP 232, EP 234, and EP
237 and will cause Officer to farm out interests in EP 468 (collectively, the
“Nation Blocks”) to Nation Energy (Australia) Pty Ltd, an Australian limited
company and wholly owned subsidiary of Nation (“Nation Australia”), in exchange
for the consideration specified in each Earning Agreement.


2.                  ITEM 2 OF THE AGREEMENT IS DELETED IN ITS ENTIRETY AND
REPLACED WITH THE WORDS “[RESERVED].”


3.                  ITEM 3 OF THE AGREEMENT IS HEREBY AMENDED IN ITS ENTIRETY AS
FOLLOWS:


WITHIN SEVEN (7) DAYS AFTER DELIVERY TO NATION OF PALTAR’S AUDITED FINANCIALS AS
SET FORTH IN ITEM 18(D) OF THIS AGREEMENT, NATION SHALL ISSUE AN AGGREGATE OF
900,000,000 NATION COMMON SHARES (THE “EARNING AGREEMENT SHARES”) TO PALTAR,
WITH AN AGREED UPON VALUE OF US$0.03 PER SHARE.


4.                  ITEM 4 OF THE AGREEMENT IS HEREBY AMENDED IN ITS ENTIRETY AS
FOLLOWS:

Effective as of the Earn-In Closing Date, the option agreement previously
executed on August 30, 2015 between Paltar and Nation , as amended (the “Option
Agreement”), is terminated and of no further effect, except that:  (i) Nation
still retains the right to acquire the Assets and Applications (as each are
defined in the Option Agreement) to the extent such acquisition is not provided
for by the Earning Agreements, (ii) the consideration for the acquisition
specified in (i) will be satisfied by the consideration paid under the Earning
Agreements and as may be set forth in this Agreement, (iii) the representations,
warranties and covenants made by Paltar in the Option Agreement are hereby
adopted into this Item 4 of this Agreement, and (iv) Paltar and Nation shall
subsequently agree on any closing procedures in the event the acquisition
specified in this Item 4 is to occur.

--------------------------------------------------------------------------------

 


5.                  ITEM 5 OF THE AGREEMENT IS DELETED IN ITS ENTIRETY AND
REPLACED WITH THE WORDS “[RESERVED].”


6.                  ITEM 18(B) OF THE AGREEMENT IS HEREBY AMENDED IN ITS
ENTIRETY AS FOLLOWS:


(B)  WITHIN 60 DAYS AFTER THE ISSUANCE OF THE EARNING AGREEMENT SHARES, NATION
SHALL FILE A REGISTRATION STATEMENT WITH THE SEC SEEKING REGISTRATION UNDER THE
SECURITIES ACT OF 1933 OF AS MANY OF THE APPROXIMATELY 1.05 BILLION SHARES OF
COMMON STOCK OF NATION (ON A PRO RATA BASIS) ANTICIPATED THEN TO BE BENEFICIALLY
OWNED BY HISLOP AND PALTAR AS MAY BE PERMITTED BY THE SEC. AS SOON AS
PRACTICABLE AFTER THE EARN-IN CLOSING DATE THE PARTIES MAY, AT THE REQUEST OF
HISLOP OR PALTAR, AS APPLICABLE, NEGOTIATE AND SIGN A REGISTRATION RIGHTS
AGREEMENT WITH HISLOP OR PALTAR, OR BOTH, AS APPLICABLE, WHICH SETS OUT THESE
RIGHTS AND PROVIDES FOR PENALTIES IF REGISTRATION DOES NOT OCCUR AS
CONTEMPLATED;


7.                  ITEM 18(D) OF THE AGREEMENT IS HEREBY AMENDED IN ITS
ENTIRETY AS FOLLOWS:

(d)  As soon as practicable after May 31, 2016, Paltar shall deliver to Nation
consolidated financial statements for Paltar’s three most recently completed
fiscal years audited pursuant to Australian generally accepted accounting
principles, together with such additional fiscal period financial statements as
may be required under SEC regulations; and


8.                  ITEM 11 OF THE AGREEMENT IS HEREBY AMENDED BY REPLACING THE
PHRASE “ALTERNATIVELY, IN THE EVENT THAT AN EXCHANGE TRANSACTION IS NOT
CONSUMMATED ON OR PRIOR TO DECEMBER 16, 2015 AND THE EARNING AGREEMENT SHARES
ARE ISSUED ON FEBRUARY 19, 2016” IN 11(B) WITH THE PHRASE “UPON THE ISSUANCE OF
THE EARNING AGREEMENT SHARES”.


9.                  THE AGREEMENT IS HEREBY AMENDED GENERALLY BY REPLACING THE
TERM “EXCHANGE TRANSACTION” WITH “TRANSACTIONS” EXCEPT FOR THE FIRST INSTANCE OF
EXCHANGE TRANSACTION IN THE INTRODUCTORY PARAGRAPH.


NO CHANGES OR AMENDMENTS OTHER THAN THOSE EXPRESSLY SET FORTH ABOVE ARE BEING
MADE IN THE AGREEMENT.  NATION AND PALTAR CONFIRM AND RATIFY THE VALIDITY AND
CURRENT EFFECTIVENESS OF THE AGREEMENT, AS AMENDED BY THIS AMENDMENT.

[Remainder of page intentionally left blank]

 

 

--------------------------------------------------------------------------------

 

 

If the foregoing correctly sets out our agreed amendments, please execute this
letter in the space provided.

 

NATION ENERGY INC.                                                       PALTAR
PETROLEUM LIMITED

 

 

Per:      /s/ John R. Hislop                          
                             Per:      /s/ Marc A. Bruner                  

        Authorized Signatory

        John R. Hislop, CEO &
President                                                        Authorized
Signatory

 

AGREED TO AND ACCEPTED,

 

                                                            )

/s/ Zachary M. Bruner                          )

Witness Signature                                )

                                                            )

Zachary M. Bruner                              )           /s/ Marc A.
Bruner                              

Name                                                   )           MARC A.
BRUNER

                                                            )

Blavenweg 29, Metzerlen,                   )

 Switzerland 4116                                )

Address                                               )

 

                                                            )

 

                                                            )

/s/David W. Peat                                  )

Witness Signature                                )

                                                            )

David W. Peat                                      )           /s/ John R.
Hislop                               

Name                                                   )           JOHN R.
HISLOP

241295 Simpson Loan                         )

Edinburgh, Scotland                            )

Address                                               )

 

 